PER CURIAM.
The Department of Children and Families ("DCF") appeals an order terminating its supervision and the court's jurisdiction over J.M.F. ("Child"), J.F. ("Father"), and H.K. ("Mother"). We reverse because in entering the order, the trial court ignored the provisions of section 39.521(7), Florida Statutes (2018), which require DCF to maintain supervision and the court to retain jurisdiction over the parties until six months after reunification. See also Dep't of Child. & Fams. v. T.T., 42 So.3d 962, 964 (Fla. 5th DCA 2010). In this case, the court terminated supervision and jurisdiction less than two months after Child had been reunified with Father. Accordingly, we reverse and remand the portion of the order terminating DCF's supervision and the court's jurisdiction. See In Interest of S.E., 249 So.3d 764, 764 (Fla. 2d DCA 2018).
REVERSED and REMANDED.
COHEN, C.J., EVANDER and WALLIS, JJ., concur.